Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,8-12,15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190102384 A1 (Hung) in view of US 20200394120 A1 (Fathi Salmi) and US 20210081245 A1 (Lowther).
Regarding claim 1, Hung teaches,
A server system for provisioning and modifying database systems such that a database management system may be bypassed using an API call(par 62 "In an embodiment, the asynchronous job framework provides representational state transfer (REST) APIs for clients to submit requests which are then translated into asynchronous jobs. ") comprising:
one or more storage devices storing instructions; and one or more processors configured to execute the instructions(par 123 "A server, such as a database server, is a combination of integrated software components and an allocation of computational resources, such as memory, a node, and processes on the node for executing the integrated software components on a processor, the combination of the software and computational resources being dedicated to performing a particular function on behalf of one or more clients. ") for:
receiving, at a first point in time, a first request to provision a database system(par 68 "In operation, a database administrator (DBA) person or administrative software may submit administrative request 140 to create, configure, or reconfigure pluggable database 130 without knowledge of where pluggable database 130 is or will be hosted. For example, cloud 100 repeatedly may implicitly or spontaneously relocate pluggable database 130 to a different container database and/or computer at more or less arbitrary times. Thus, configuration details 150 within administrative request 140 need not identify a container database or a computer. ");
in response to receiving the first request, generating a single command line prompt command or a single API call to a service provider, wherein the service provider hosts the database system(par 62 "In an embodiment, the asynchronous job framework provides representational state transfer (REST) APIs for clients to submit requests which are then translated into asynchronous jobs.");
in response to the first request, determining, by querying a metadata repository, whether a first metadata associated with the database system exists;(par 70 "Administrative request 140 is goal/result oriented and need not specify a tactic or strategy to execute. For example, configuration details may specify that pluggable database 130 should be created or adjusted to suit certain high level requirements.")
based on determining whether the first metadata associated with the database system exists, generating database system resources(par 86 "At any point in the lifecycle of asynchronous job 170, including any of the above steps, asynchronous job 170 may spawn additional administrative requests. For example while fulfilling administrative request 140, asynchronous job 170 may clone a pluggable database 130 by submitting a second administrative request to create a backup of pluggable database 130 from current container database 121, and a third administrative job to restore the backup of pluggable database 130 into target container database 122. ");
in response to generating the database system resources, generating the database system(par 86 "At any point in the lifecycle of asynchronous job 170, including any of the above steps, asynchronous job 170 may spawn additional administrative requests. For example while fulfilling administrative request 140, asynchronous job 170 may clone a pluggable database 130 by submitting a second administrative request to create a backup of pluggable database 130 from current container database 121, and a third administrative job to restore the backup of pluggable database 130 into target container database 122. ");
in response to generating the database system, generating user access credentials(Par 117 "In an embodiment, each pluggable database generates a wallet for each authorized client. For example, pluggable database 731B generates wallet 740 for client 751. ");
storing, in the metadata repository, a second metadata associated with the database system(par 80 "Asynchronous job 170 may update hosting metadata 180 to reflect changes made by asynchronous job 170.");
receiving a second request to modify the database system, wherein the second request includes one or more modification parameters and the user access credentials(par 117 "In an embodiment, some or all network traffic from a client, such as 751, may need authentication. Wallet 740 is an authentication credential (e.g. an encryption key, key ring, certificate, or digital signature such as an XML signature) that client 751 may include in a header (e.g. HTTP cookie or other header field) or body of a message to a pluggable database such as 731B. "), and
wherein the second request is further received at a second point in time subsequent to the first point in time(par 121 "A database command may be in the form of a database statement that conforms to a database language. A database language for expressing the database commands is the Structured Query Language (SQL). There are many different versions of SQL, some versions are standard and some proprietary, and there are a variety of extensions. Data definition language ("DDL") commands are issued to a database server to create or configure database objects, such as tables, views, or complex data types. SQL/XML is a common extension of SQL used when manipulating XML data in an object-relational database. ");
in response to the second request, determining a set of pre-determined modification protocols(par 70 "Administrative request 140 is goal/result oriented and need not specify a tactic or strategy to execute. For example, configuration details may specify that pluggable database 130 should be created or adjusted to suit certain high level requirements. ");
in response to the second request and based on the set of pre-determined modification protocols, determining whether to create a standby database system(Par 86 “For example while fulfilling administrative request 140, asynchronous job 170 may clone a pluggable database 130 by submitting a second administrative request to create a backup of pluggable database 130 from current container database 121, and a third administrative job to restore the backup of pluggable database 130 into target container database 122.”);
transmitting a third request, wherein the third request includes instructions for running diagnostics on the database system based at least on the set of pre-determined modification protocols and by executing the one or more modification parameters(par 104 "Worker 570 may use prior and next hosting C to detect a version mismatch and execute migration scripts to migrate pluggable database E to a target release. Migration scripts may include artifacts such as shell scripts, python scripts, native executables, stored procedures, and other structured query language (SQL) such as data definition language (DDL) or data manipulation language (DML). Migration scripts may adjust artifacts such as schemas, table content, and files. Some migration scripts may run to prepare pluggable database E for relocation. Other migration scripts may run to prepare target CDB 522 to host pluggable database E. Still other migration scripts may make adjustments to pluggable database E after moving pluggable database E into CDB 522. "); and
modifying the database system based on the diagnostics (par 103 "Prior and next hosting C also indicates a software version mismatch, for which worker 570 should apply a software upgrade ( or downgrade) to pluggable database E during the move. Each of CDBs 521-522 has a tall stack of system and application software layers, and each software layer has its own lifecycle of releases and patches. Thus, a version mismatch may involve one, some, or all of container database DBMS, PoD framework, bytecode interpreter, virtualization middleware, operating system, or other installed software infrastructure. ").
However, although Hung teaches collecting information about the database systems, and predicting/correcting potential version issues, Hung does not specifically teach conducting an experiment on the database system.
On the other hand, Fathi Salmi teaches 
 A server system for provisioning and modifying database systems(par 13 “Aspects of the present disclosure involve systems, methods, devices, and the like for creating an application lifecycle management platform for big data applications.”) such that a database management system may be bypassed using a single line command prompt and an API call(par 45 “User device 104 may submit and lifecycle management platform 102 and receive an instruction to create a new application specifying a user group, at block 302. Lifecycle management platform 102 may create a source code template specific to the user group submitted, at block 304. Lifecycle management platform 102 may create a container instance (e.g., a DOCKERFile), at block 306. The container instance may store the source code template specific to the user group created at block 304.”) comprising:
one or more storage devices storing instructions; and one or more processors configured to execute the instructions(par 62 “In accordance with embodiments of the present disclosure, the computer system 500 performs specific operations by the processor 504 executing one or more sequences of instructions contained in the memory component 506,…”) for:
receiving, at a first point in time, a first request to provision a database system(par 45 “In accordance with embodiments of the present disclosure, the computer system 500 performs specific operations by the processor 504 executing one or more sequences of instructions contained in the memory component 506,”);
in response to receiving the first request, generating a single command line prompt command or a single API call to a service provider, wherein the service provider hosts the database system(par 45 “In accordance with embodiments of the present disclosure, the computer system 500 performs specific operations by the processor 504 executing one or more sequences of instructions contained in the memory component 506,”);
generating database system resources(fig 3:306 par 45 “Lifecycle management platform 102 may create a container instance (e.g., a DOCKERFile), at block 306. The container instance may store the source code template specific to the user group created at block 304.”);
in response to generating the database system resources, generating the database system(par 51 “The newly created container can be run in test environment 114 (which may include one of the test environments previously described), at block 312. Test environment 114 may be a separate management of the application and running the application on specific server clusters.”);
transmitting a third request, wherein the third request includes instructions for conducting an experiment on the database system based at least on the set of pre- determined modification protocols and by executing the one or more modification parameters(fig 3:312,316; par 51 “The newly created container can be run in test environment 114 (which may include one of the test environments previously described), at block 312. Test environment 114 may be a separate management of the application and running the application on specific server clusters. The application may be run in a virtual machine or in a container in the test environment 114.”); and
modifying the database system based on the experiment(par 52 “Upon completion of the testing, lifecycle management platform 102 may setup a production environment (e.g., production environment 116) to run the application, at block 322. At block 324, metrics may be collected by lifecycle management platform 102 about the application (logs, monitoring) and then analyzed. Lifecycle management platform 102 may provide an automated approval of the application for use in production.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hung to incorporate the automated change testing and approval process of Fathi Salmi.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hung -- a need for a solution for the issue of how to manage the lifecycle(creating, testing, deploying, maintaining) of data handling systems(Fathi Salmi par 4 “Thus, there is a need for tools to manage the lifecycle of these applications including creating, building, testing, deploying, and maintaining big-data applications.”) -- with Fathi Salmi providing a known method to solve a similar problem. Fathi Salmi provides “Aspects of the present disclosure involve systems, methods, devices, and the like for creating an application lifecycle management platform for big data applications.”( Fathi Salmi par 13)
However, Hung and Fathi Salmi do not specifically teach using a command line interface to start the process.
On the other hand, Lowther teaches 
 A server system for provisioning and modifying database systems(par 7 “A system for dynamic context automation workflow according to one embodiment includes a data center including an infrastructure and a configuration platform.”) such that a database management system may be bypassed using a single line command prompt and an API call(par 32 The API 206, which is exposed by the ICP 204 to external devices via the network 190, enables communication with external computers and resources including other data centers and the FS 104 and its resources. These external interactions include commands that are requests to change the configuration or state of the infrastructure 202. Requests or commands may be initiated by a user directly or via a Command Line Interface (CLI), by a Web client, or by any other client or user.”) comprising:
one or more storage devices storing instructions; and one or more processors configured to execute the instructions(par 34 “Although the ICP 204 may be located on or otherwise executed by a server of the infrastructure 204, the ICP 204 may also be executed by a separate or even external server or processor to maintain control in the event one or more of the devices of the infrastructure 204 becomes unavailable, such as being shut down or reset or the like.”) for:
receiving, at a first point in time, a first request to provision a database system(fig 3:302 “ICP 404 receives a command or request similar to the command 302, and generates the workflow 406 based on the command using configuration information or the like.”);
in response to receiving the first request, generating a single command line prompt command or a single API call to a service provider, wherein the service provider hosts the database system(fig 3:304 “The ICP 204 accesses configuration information from the configuration storage 210 and generates a corresponding workflow 304. The ICP 204 coordinates execution of the workflow 304 to effectuate a state change to update the state information stored in the state storage 208.”);
in response to the first request, determining, by querying a metadata repository, whether a first metadata associated with the database system exists(par 38 “The workflow 304 is a sequence of operations or tasks or an automation chain for provisioning a new machine or otherwise updating or managing an existing machine of the infrastructure 202.”);
based on determining whether the first metadata associated with the database system exists, generating database system resources(par 39 “When provisioning a virtual machine (VM), for example, some configurations or configuration sets must be run locally on the machine, but a new VM does not yet exist. The first step is to create an instance of the VM in the cloud or on another machine or process, and then transfer the context or location to the machine itself for performing the configuration tasks.”);
in response to generating the database system resources, generating the database system(par 39 “When provisioning a virtual machine (VM), for example, some configurations or configuration sets must be run locally on the machine, but a new VM does not yet exist. The first step is to create an instance of the VM in the cloud or on another machine or process, and then transfer the context or location to the machine itself for performing the configuration tasks.”);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hung and Fathi Salmi to incorporate the command line interface of Lowther.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hung and Fathi Salmi -- a need to provide a convenient way to call an API in a similar cloud infrastructure provisioning environment -- with Lowther providing a known method to solve a similar problem. Lowther provides a list of common ways to call an API, in the cited “The API 206, which is exposed by the ICP 204 to external devices via the network 190, enables communication with external computers and resources including other data centers and the FS 104 and its resources. These external interactions include commands that are requests to change the configuration or state of the infrastructure 202. Requests or commands may be initiated by a user directly or via a Command Line Interface (CLI), by a Web client, or by any other client or user. The interactions may also be initiated by other systems on behalf of a user. Although not explicitly shown for ICPs shown and described herein, it is understood that each ICP includes a corresponding API (similar to the API 206) for enabling communications with other data centers (e.g., any of the other data centers 102),”(Lowther 32)
 
Regarding claim 2, Hung, Fathi Salmi, and Lowther teaches,
The server system of claim 1, 
Hung further teaches,
further comprising: determining whether metadata associated with the database system exists, in response to receiving an indication that authentication associated with the single command line prompt command or single API call was accepted. (par 117 "In an embodiment, some or all network traffic from a client, such as 751, may need authentication. Wallet 740 is an authentication credential (e.g. an encryption key, key ring, certificate, or digital signature such as an XML signature) that client 751 may include in a header (e.g. HTTP cookie or other header field) or body of a message to a pluggable database such as 731B. " providing incorrect credentials would result in an error, which is an indication that the call was not accepted.)

Regarding claim 3, Hung, Fathi Salmi, and Lowther teaches,
The server system of claim 1, 
Hung futher teaches,
wherein generating database system resources further comprises:
determining whether a legacy instance or virtual private cloud is generated, based on determining whether metadata associated with the database system exists;(par 70 "Administrative request 140 is goal/result oriented and need not specify a tactic or strategy to execute. For example, configuration details may specify that pluggable database 130 should be created or adjusted to suit certain high level requirements.") and
generating a virtual private cloud including subnets in response to determining whether a legacy or virtual private cloud is generated(par 156 “community cloud is intended to be shared by several organizations within a community; while a hybrid cloud comprise two or more types of cloud ( e.g., private, community, or public) that are bound together by data and application portability.” If the configuration calls for a private cloud, or a hybrid cloud, then the corresponding instance is generated.).

Regarding claim 4, Hung, Fathi Salmi, and Lowther teaches,
The server system of claim 1, 
Hung futher teaches,
wherein generating user access credentials further comprises: creating one or more of: one or more certificates(par 117 "In an embodiment, some or all network traffic from a client, such as 751, may need authentication. Wallet 740 is an authentication credential (e.g. an encryption key, key ring, certificate, or digital signature such as an XML signature) that client 751 may include in a header (e.g. HTTP cookie or other header field) or body of a message to a pluggable database such as 731B. "); and
providing the user access credentials to an entity that sent the first request to provision the database system(Par 117 "In an embodiment, each pluggable database generates a wallet for each authorized client. For example, pluggable database 731B generates wallet 740 for client 751. ").

Regarding claims 8-12, they are the method that the system of claims 1-5 implement and are rejected for the same reasons.
Regarding claims 15-18, they are the method that the system of claims 1-4 implement and are rejected for the same reasons.

Claim(s) 5,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190102384 A1 (Hung), US 20200394120 A1 (Fathi Salmi) and US 20210081245 A1 (Lowther) in view of US 20210119940 A1 (Kumar).

Regarding claim 5, Hung, Fathi Salmi, and Lowther teaches,
The server system of claim 1, further comprising:
Hung further teaches,
generating the standby database system based on the failover protocol and the determination as to whether to create the standby database system(Par 86 “For example while fulfilling administrative request 140, asynchronous job 170 may clone a pluggable database 130 by submitting a second administrative request to create a backup of pluggable database 130 from current container database 121, and a third administrative job to restore the backup of pluggable database 130 into target container database 122.”); 
However, although Hung teaches automatically creating backup databases and populating the backup database with backup data(Hung par 86); Hung, Fathi Salmi, and Lowther do not specifically teach how to use backup databases during a failover(initiating failover and pointing traffic to the backup/standby).
On the other hand, Kumar teaches 
A dynamic, distributed, and scalable single endpoint solution for a service in cloud platform(par 6 “Some technical advantages of some embodiments disclosed herein are improved systems and methods to provide a single endpoint solution for a service in a cloud based computing environment in a secure, automatic, and accurate manner.”), further comprising:
initiating a failover protocol(par 34 “According to some embodiments, one PostgreSQL VM 212 runs in "master" mode and may be responsible for serving all the read and write requests made by applications connected to the cluster. A second PostgreSQL VM 214 runs in "standby" mode and replicates the data from the master 212 either in a synchronous or asynchronous way depending on the configuration. At any point in time, the PostgreSQL standby node 214 may act as the fallback/failover node in case of any failure in master node 212.”);
generating the standby database system based on the failover protocol and the determination as to whether to create the standby database system(par 34 “According to some embodiments, one PostgreSQL VM 212 runs in "master" mode and may be responsible for serving all the read and write requests made by applications connected to the cluster. A second PostgreSQL VM 214 runs in "standby" mode and replicates the data from the master 212 either in a synchronous or asynchronous way depending on the configuration. At any point in time, the PostgreSQL standby node 214 may act as the fallback/failover node in case of any failure in master node 212.”); and
modifying a first server to point live traffic to the standby database system(par 44 “Thus, it may be important that a FQDN provided as part of an end-point "always" points to the "current master" in the system. This also implies that during failover scenarios, the system should make sure that end-point is connected to the newly "promoted master" as quickly as possible so that the availability of the service is not impacted.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hung, Fathi Salmi, and Lowther to incorporate the failover techniques of Kumar.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hung, Fathi Salmi, and Lowther -- a need for a solution for the issue of how to ensure high availability standards for cloud databases (Kumar par 1 “In some cases, a Relational Database Management System ("RDBMS") as a service might be provided in such a cloud computing environment. It can be difficult, however, to ensure that such a system can meet high availability standards and implement a single endpoint solution using traditional approaches.”) -- with Kumar providing a known method to solve a similar problem. Kumar provides “Some technical advantages of some embodiments disclosed herein are improved systems and methods to provide a single endpoint solution for a service in a cloud based computing environment in a secure, automatic, and accurate manner.”(Kumar par 6)
 
Regarding claim 19, Hung, Fathi Salmi, and Lowther teaches,
The non-transitory computer-readable medium of claim 15, 
Hung further teaches,
further comprising:
determining a first geographical region for the database system and generating the standby database system in a second geographical region different than the first geographical region(par 65 “In an embodiment, a load balancer and/or a hosting catalog confer location independence to pluggable databases.” Location independence is interpreted as separate locations.);
determining a recovery point threshold and a recovery time threshold associated with an entity(par 99 “Templatized deployments are especially amenable to administration patterns and scenarios that exploit replication, redundancy, or uniformity to increase reliability, availability, and serviceability (RAS). For example, request A may specify a same configuration change for all instances of pluggable database. Worker 470 may fulfil request A by applying the same configuration change to one pluggable database when only one or a few instances of the pluggable database are reconfigured at a time. Thus, most instances of the pluggable database remain in service at a given moment in time, and all instances are eventually reconfigured, one instance after the other.”);
generating the standby database system based on the failover protocol and the determination as to whether to create the standby database system(par 107 “WebLogic broker 630 may detect that (urgent) restoration from backup of a pluggable database is requested, or that (eventual) creation of a replica of a pluggable database is requested.”); and
However, although Hung teaches automatically creating backup databases and populating the backup database with backup data(Hung par 86); Hung, Fathi Salmi, and Lowther do not specifically teach how to use backup databases during a failover(initiating failover and pointing traffic to the backup/standby).
On the other hand, Kumar teaches 
A dynamic, distributed, and scalable single endpoint solution for a service in cloud platform(par 6 “Some technical advantages of some embodiments disclosed herein are improved systems and methods to provide a single endpoint solution for a service in a cloud based computing environment in a secure, automatic, and accurate manner.”), further comprising:
initiating a failover protocol(par 34 “According to some embodiments, one PostgreSQL VM 212 runs in "master" mode and may be responsible for serving all the read and write requests made by applications connected to the cluster. A second PostgreSQL VM 214 runs in "standby" mode and replicates the data from the master 212 either in a synchronous or asynchronous way depending on the configuration. At any point in time, the PostgreSQL standby node 214 may act as the fallback/failover node in case of any failure in master node 212.”);, wherein initiating a failover protocol further includes:
determining a first geographical region for the database system and generating the standby database system in a second geographical region different than the first geographical region(par 46 “As a result, a multi-availability zone architecture may be important. For example, on AWS each Availability Zone ("AZ") runs on its own physically distinct, independent infrastructure, and is engineered to be highly reliable. According to some embodiments, each of the two PostgreSQL nodes in a cluster may be placed in a different availability zone. In the case of an AZ failure, the system can therefore have a standby node in another zone to handle failover for the cluster.”);
determining a recovery point threshold and a recovery time threshold associated with an entity(par 58 “Moreover, failover downtime may be relatively small ( e.g., 2 or 3 seconds) which may be almost negligible. Some embodiments may be easy extended for any number of availability zones and cover all sorts of failure cases.”);
generating the standby database system based on the failover protocol and the determination as to whether to create the standby database system(par 58 “Moreover, failover downtime may be relatively small ( e.g., 2 or 3 seconds) which may be almost negligible. Some embodiments may be easy extended for any number of availability zones and cover all sorts of failure cases.”); and
modifying a first server to point live traffic to the standby database system(par 44 “Thus, it may be important that a FQDN provided as part of an end-point "always" points to the "current master" in the system. This also implies that during failover scenarios, the system should make sure that end-point is connected to the newly "promoted master" as quickly as possible so that the availability of the service is not impacted.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hung, Fathi Salmi, and Lowther to incorporate the failover techniques of Kumar.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hung, Fathi Salmi, and Lowther -- a need for a solution for the issue of how to ensure high availability standards for cloud databases (Kumar par 1 “In some cases, a Relational Database Management System ("RDBMS") as a service might be provided in such a cloud computing environment. It can be difficult, however, to ensure that such a system can meet high availability standards and implement a single endpoint solution using traditional approaches.”) -- with Kumar providing a known method to solve a similar problem. Kumar provides “Some technical advantages of some embodiments disclosed herein are improved systems and methods to provide a single endpoint solution for a service in a cloud based computing environment in a secure, automatic, and accurate manner.”(Kumar par 6)

Allowable Subject Matter
Claims 6-7,13-14,20, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
 The prior art does not teach or fairly suggest: determining that the experiment was unsuccessful, identifying errors associated with the experiment, continuing to point live traffic to the standby database system, and conducting a second experiment, wherein the second experiment includes at least solutions to the identified errors.; outlined in claims 6,13,20. In particular, conducting the second experiment where in the second experiment includes solutions to the identified errors, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140181039 A1 - Harrison - General on-demand data storage system. Generates credentials on creation. 
US 20170177324 A1 - Frank - analyses requested needs to see if cloud already has them
US 10628394 B1 - Gurspan - tests database performance in a test environment. 
US 11113186 B1 - Hussain - tests resource handlers which manage cloud resources like databases.
US 20190196800 A1 - Shodhan - provisions resources for on-premises or remote networks.
US 20210103395 A1 - Yankovskiy - general container provisioning, uses CLI and scripts.
US 20220091947 A1 - Kothari - Failover techniques. Ranks which server to fail over to based on distance and traffic. Does this during a failover test.
Non Patent Literature - S. Sakr and A. Liu, "SLA-Based and Consumer-centric Dynamic Provisioning for Cloud Databases," 2012 IEEE Fifth International Conference on Cloud Computing, 2012, pp. 360-367, doi: 10.1109/CLOUD.2012.11. https://ieeexplore.ieee.org/abstract/document/6253526

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113